STONE, J.—
The rulings of the City Court in this case are directly opposed to the uniform decisions of this court on this question. By the renewal of the note to the subsequent holder, who did not participate in the usurious transaction, gave full value for the claim, and had no knowledge of the usury, the defendant precluded himself from relying on that defence. See the authorities on the brief of appellant. The chai’ge asked by plaintiff and refused, should have been given. There was no material conflict in the-evidence, and it clearly showed plaintiff’s right to recover..
Reversed and remanded.